Acknowledgment
The amendment filed on 17 June 2021, responding to the Office Action mailed on 22 March, 2021, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1-7 and 9-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 17 June, 2021.  These drawings are accepted.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Peoples Republic of China on 20 August, 2019 It is noted, however, that applicant has not filed a certified copy of the CN20190767787.7 application as required by 37 CFR 1.55.  Examiner notes Applicant believes a certified copy of the Application was mailed 17 June, 2021, yet Examiner finds no such paper.
Allowable Subject Matter
Claims 1-7 and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose the device of claim 1 wherein the array substrate further comprises a light emitting layer on the pixel definition layer in the non-bending region.
Claims 2-7 and 10
Regarding claim 9, the prior art fails to disclose the device of claim 9 wherein the array further comprises a light emitting layer on the pixel definition layer in the non-bending region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893